
	

115 HRES 670 RH: Providing for consideration of the Senate amendment to the bill (H.R.1370) to amend the Homeland Security Act of 2002 to require the Secretary of Homeland Security to issue Department of Homeland Security-wide guidance and develop training programs as part of the Department of Homeland Security Blue Campaign, and for other purposes; providing for consideration of the bill (H.R. 4667) making further supplemental appropriations for the fiscal year ending September 30, 2018, for disaster assistance for Hurricanes Harvey, Irma, and Maria, and calendar year 2017 wildfires, and for other purposes; and providing for proceedings during the period from December 22, 2017, through January 7, 2018.
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 113
		115th CONGRESS
		1st Session
		H. RES. 670
		[Report No. 115–477]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2017
			Mr. Woodall, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the Senate amendment to the bill (H.R.1370) to amend the Homeland
			 Security Act of 2002 to require the Secretary of Homeland Security to
			 issue Department of Homeland Security-wide guidance and develop training
			 programs as part of the Department of Homeland Security Blue Campaign, and
			 for other purposes; providing for consideration of the bill (H.R. 4667)
			 making further supplemental appropriations for the fiscal year ending
			 September 30, 2018, for disaster assistance for Hurricanes Harvey, Irma,
			 and Maria, and calendar year 2017 wildfires, and for other purposes; and
			 providing for proceedings during the period from December 22, 2017,
			 through January 7, 2018.
	
	
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1370) to amend the Homeland Security Act of 2002 to require the Secretary of Homeland Security to issue Department of Homeland Security-wide guidance and develop training programs as part of the Department of Homeland Security Blue Campaign, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 115-52. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.
 2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4667) making further supplemental appropriations for the fiscal year ending September 30, 2018, for disaster assistance for Hurricanes Harvey, Irma, and Maria, and calendar year 2017 wildfires, and for other purposes. All points of order against consideration of the bill are waived. The amendments printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions.
 3.On any legislative day of the first session of the One Hundred Fifteenth Congress after December 21, 2017—
 (a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
 4.On any legislative day of the second session of the One Hundred Fifteenth Congress before January 8, 2018—
 (a)the Speaker may dispense with organizational and legislative business; (b)the Journal of the proceedings of the previous day shall be considered as approved if applicable; and
 (c)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
 5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the periods addressed by sections 3 and 4 of this resolution as though under clause 8(a) of rule I.
 6.Each day during the periods addressed by sections 3 and 4 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).
 7.Each day during the periods addressed by sections 3 and 4 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.
		
	December 21, 2017Referred to the House Calendar and ordered to be
			 printed